Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eagelberg, et al., US 2018/0120859 A1, in view of Iga, et al., US 2013/0120578 A1.
As per Claim 1, Eagelberg, teaches a driving assistance method comprising causing a controller (¶¶ 65-69; system 100 of Figure 1) to perform: 
processing of determining presence or absence of a parked vehicle ahead on a route of an own vehicle (¶¶ 68-69, 179); 
processing of determining whether or not turning of the own vehicle is to be performed (¶¶ 118-119); 
processing of determining whether or not distance between a turning position at which the turning is performed and the parked vehicle satisfies a predetermined condition (¶¶ 94, 106); and 
trajectory generation processing of generating a target travel trajectory (¶¶ 114-119).  
Eagelberg does not expressly teach that, when the distance between the turning position and the parked vehicle satisfies the predetermined condition, the own vehicle passes beside the parked vehicle at a predetermined side position with a predetermined interval interposed between the parked vehicle and the own vehicle on one side of the parked vehicle and a turning end position in a case of turning at a position before a position of the parked vehicle or a turning start position in a case of turning after having passed beside the parked vehicle on the route coincides with the predetermined side position in a width direction of a road on which the parked vehicle is parked; and processing of performing travel control, based on the target travel trajectory.  Iga teaches: 
that, when the distance between the turning position and the parked vehicle satisfies the predetermined condition (¶¶ 55-56; based on distances between D1 and D2 as shown in Figure 7), the own vehicle passes beside the parked vehicle at a predetermined side position with a predetermined interval interposed between the parked vehicle and the own vehicle on one side of the parked vehicle and a turning end position (¶¶ 50-51) in a case of turning at a position before a position of the parked vehicle or a turning start position in a case of turning after having passed beside the parked vehicle on the route coincides with the predetermined side position in a width direction of a road on which the parked vehicle is parked (¶¶ 51-52; 57); and 
processing of performing travel control, based on the target travel trajectory (¶¶ 57-58).  
It would have been obvious to a person of skill in the art, at the time of the invention, to perform the driving assistance method of Eagelberg according to predetermined intervals and distance thresholds as Iga teaches, in order to reduce the likelihood of contact between objects in a parking lot or another tight space.
As per Claim 2, Eagelberg teaches that the trajectory generation processing is performed when the own vehicle turns after having passed beside the parked vehicle on the route (¶¶ 179, 223) and 
As per Claim 3, Eagelberg teaches that the trajectory generation processing is performed when no other vehicle traveling on a road intersecting a road on which the parked vehicle is present at an intersection at which the turning is performed and approaching the intersection is detected (¶ 168; as in the “’lane open’” situation of Figure 8B).
As per Claim 4, Eagelberg teaches that the trajectory generation processing is performed when a traffic signal at an intersection at which the turning is performed indicates a proceed signal to the own vehicle (¶ 179).
As per Claim 5, Eagelberg does not expressly teach that the trajectory generation processing is performed when the own vehicle turns at a position before a position of the parked vehicle on the route and distance from the turning position to the own vehicle is closer than distance from the turning position to the parked vehicle.  Iga teaches that the trajectory generation processing is performed when the own vehicle turns at a position before a position of the parked vehicle on the route and distance from the turning position to the own vehicle is closer than distance from the turning position to the parked vehicle (¶¶ 50-52).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Eagelberg does not expressly teach that when the turning is performed at an intersection at which roads each of which has a plurality of lanes intersect each other, the trajectory generation processing generates a travel trajectory on which the own vehicle makes a lane change from a lane farther from an opposite lane to a lane closer to the opposite lane and subsequently performs the turning as the target travel trajectory (¶ 99; “lane shift”).  
As per Claim 7, Eagelberg teaches that distance between an entrance of an intersection of a road on which the parked vehicle is present and a road intersecting the road and the parked vehicle or 
As per Claim 8, Eagelberg teaches that the predetermined condition requires the distance between the turning position and the parked vehicle to be equal to or less than a predetermined distance (¶¶ 221-222; “a safe following distance”).
As per Claim 9, Eagelberg teaches that the predetermined distance is set based on a standard time required for the own vehicle to avoid and pass beside a parked vehicle (¶ 141; as “associated with a look-ahead distance and look-ahead time”).
As per Claim 10, Eagelberg teaches that the trajectory generation processing is performed when an oncoming vehicle traveling on a road on which the parked vehicle is present is not approaching the own vehicle (¶ 105; “forward-facing relative to a vehicle”).  
As per Claim 11, Eagelberg teaches that the trajectory generation processing is performed when no lane marking separating a travel lane and an opposite lane exists on a road on which the parked vehicle is present (¶ 137; as the “analysis may be based on any combination of . . . markings”).
As per Claim 12, Eagelberg teaches a driving assistance device comprising a controller (¶¶ 65-69; system 100 of Figure 1) configured to: 
detect presence or absence of a parked vehicle ahead on a route of an own vehicle (¶¶ 68-69, 170); 
determine whether or not turning of the own vehicle is to be performed (¶¶ 118-119); determine whether or not distance between a turning position at which the turning is performed and the parked vehicle satisfies a predetermined condition (¶¶ 94, 106); and 
perform trajectory generation processing of generating a target travel trajectory (¶¶ 114-119). 
Eagelberg does not expressly teach that, when the distance between the turning position and the parked vehicle satisfies the predetermined condition, the own vehicle passes beside the parked 
that, when the distance between the turning position and the parked vehicle satisfies the predetermined condition (¶¶ 55-56; based on distances between D1 and D2 as shown in Figure 7), the own vehicle passes beside the parked vehicle at a predetermined side position with a predetermined interval interposed between the parked vehicle and the own vehicle on one side of the parked vehicle and a turning end position (¶¶ 50-51) in a case of turning at a position before a position of the parked vehicle or a turning start position in a case of turning after having passed beside the parked vehicle on the route coincides with the predetermined side position in a width direction of a road on which the parked vehicle is parked (¶¶ 51-52, 57); and 
perform travel control, based on the target travel trajectory (¶¶ 57-58).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661